Citation Nr: 0215617	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism 
with organic brain syndrome dementia, presently asymptomatic, 
due to hypothyroidism, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
March 1979.  The veteran's DD Form 214 indicates that he 
served additional active and inactive duty, the dates of 
which are not verified.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In January 1998, the veteran had a personal hearing at 
Central Office, Washington, D.C. before the undersigned Board 
member.  

In July 1998, the Board remanded this matter to the RO for 
further development.  The appeal has been returned to the 
Board for appellate action.  

The Board notes that during the course of this appeal the 
veteran appointed a new representative.  In a power of 
attorney form dated in August 2002, the veteran appointed the 
Public Advocate For Veterans Affairs as his representative, 
replacing the American Red Cross.  Designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607 (2002).  Thus, the record should reflect the Public 
Advocate For Veterans Affairs as the veteran's 
representative.  


REMAND

In July 2002, a Supplemental Statement of the Case was issued 
with respect to the issue on appeal.  The appeal was 
forwarded to the Board in September 2002.  The RO received 
from the veteran in August 2002, in addition to his 
appointment of a new representative, a VA Form 9.  The RO 
apparently forwarded these documents to the Board for 
association with the veteran's claims file after the file had 
been forwarded to the Board.  In the VA Form 9, the veteran 
indicated that he desired a Travel Board hearing at the RO.  
Under these circumstances, the requested hearing must be 
scheduled.  38 C.F.R. § 20.700(a) (2002).   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




